Citation Nr: 1048404	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-19 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from June 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which, in pertinent part, denied the above 
claims.


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability 
that is related to his period of active service.

2.  The Veteran has tinnitus that is related to his period of 
active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claims of service 
connection for bilateral hearing loss and tinnitus.  The RO will 
be responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).  In order to prevail on the issue of service 
connection for any particular disability, there must be evidence 
of a current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or in 
certain circumstances, lay evidence, of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Veteran was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 
9 Vet. App. 521, 523-24 (1996).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a 
disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  

The failure to meet these criteria at the time of a Veteran's 
separation from active service is not necessarily a bar to 
service connection for hearing loss disability.  A claimant "may 
nevertheless establish service connection for a current hearing 
loss disability by submitting evidence that the current 
disability is related to service."  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); see 38 C.F.R. § 3.303(d) (2010); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).  

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157. 38 C.F.R. § 3.385

The Veteran's service treatment and personnel records indicate 
that the Veteran was exposed to significant acoustic trauma 
during his period of active service.  The service personnel and 
medical records show that he sustained a perforated right 
tympanic membrane caused by the percussion of an enemy artillery 
shell for which he was hospitalized in January 1970 (the Board 
notes that the Veteran has been separately granted service 
connection for a perforated tympanic membrane of the right ear).  
These records also reflect that he was awarded the Combat 
Infantryman Badge and the Purple Heart Medal.  Based upon the 
above, and given that the injury is consistent with the 
circumstances, conditions and hardships of his service, the 
Veteran's report of exposure to acoustic trauma in service is 
deemed credible.

Following service, a VA examination report dated in November 1975 
shows that the Veteran reported a history consistent with that 
set forth above.  He described a history of ringing and roaring 
of the right ear which would be treated by a family physician.

A private medical record from Brookwood Hearing and Speech 
Clinic, dated in July 1980, shows that the Veteran was diagnosed 
with mild to moderate sensorineural hearing loss, bilaterally, 
with good discrimination ability.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
-
30
LEFT
5
5
25
-
30

Speech audiometry revealed speech recognition ability of 84 
percent in each ear.

A VA ear, nose, and throat examination report dated in November 
1981 shows that the Veteran reported a five to six year history 
of tinnitus and progressive hearing loss, bilaterally.  He added 
that his symptoms had been present since the in-service exposure 
to acoustic trauma.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
-
45
LEFT
15
15
30
-
35

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  The 
Veteran also reported moderate to severe tinnitus in each ear.  
It was recommended that the Veteran utilize a tinnitus masker or 
hearing aid/masker.

A VA medical record dated in February 1982 shows that the Veteran 
reported continued hearing loss and tinnitus.  A VA audio-ear 
disease examination report dated in April 1996 shows that the 
Veteran provided a history consistent with that set forth above.  
The impression was mild bilateral hearing loss, most likely 
secondary to presbycusis.  An associated VA audio examination 
report, also dated in April 1996, shows that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
45
50
LEFT
25
20
45
50
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  It was 
indicated that the Veteran did not report any tinnitus at this 
time.

A VA audio examination report dated in September 2005 shows it 
was initially noted that the Veteran had provided a history 
consistent with that set forth above.  It was then indicated that 
the Veteran indicated that his tinnitus began in the 1990's, and 
that he had manufacturing noise exposure for the preceding 28 
years. Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
50
55
LEFT
20
35
45
50
55

Speech audiometry revealed speech recognition ability of 80 
percent in each ear.  The diagnosis was moderately severe high 
frequency sensorineural hearing loss, bilaterally.  The examiner 
indicated that the Veteran was already service connected for his 
hearing loss, and did not offer an opinion as to etiology.  The 
examiner also indicated that since the Veteran did not have 
trouble with tinnitus until the 1990's and that this was a 
significant time since his period of active service, it was not 
felt that it was due to his time in service.  An addendum to the 
foregoing VA examination report, also dated in September 2005, 
shows that the same examiner added that the Veteran's noise 
exposure was consistent with those that had been around noisy 
environments.  The examiner concluded that if the Veteran's 
hearing was normal at separation, his hearing loss would not be 
due to military service.

VA outpatient treatment records dated from January 2006 to July 
2008 show continued intermittent reports of bilateral hearing 
loss and tinnitus.

During his October 2010 BVA hearing, the Veteran reiterated that 
he had been exposed to significant acoustic trauma during his 
period of active service with an artillery unit.  He noted the 
inservice right tympanic membrane perforation and the resulting 
hearing loss and tinnitus.  He also referred to the November 1975 
documented history of reported hearing loss and tinnitus.  He 
added that he has had a continuity of symptoms ever since.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Board finds that the Veteran's lay 
testimony describing the onset and chronicity of the bilateral 
hearing loss and ringing in his ears after the exposure to 
acoustic trauma during service to be credible and supported by 
the later diagnosis.  Id.

The Veteran's statements that he has proffered during the course 
of this appeal have not been contradictory.  Moreover, since he 
filed his claim, his recitation of the symptoms produced by his 
bilateral hearing loss and tinnitus, and how long the condition 
has bothered him, has remained consistent.  The Board finds that 
this evidence is credible, probative, and it adds weight to the 
overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-
156 (1996); also Davidson, 581 F.3d at 1316.

The Board has considered the September 2005 opinions of the VA 
audiologist which concluded that his hearing loss and tinnitus 
were not likely related to his period of active service, to 
include noise exposure.  However, in the same opinions, the 
examiner concluded that the Veteran's tinnitus began in the 
1990's which was contrary to the medical evidence of record, and 
does not address the inservice acoustic trauma or the treatment 
for bilateral hearing loss and tinnitus in 1975.  As such, the 
Board finds that the VA examiner's opinion is inconsistent with 
the Veteran's actual circumstances of service and inconsistent 
within itself.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-
80 (2005).  The Board finds the inconsistency of this opinion to 
diminish its probative value.  Thus, the Board will rely on the 
prior medical evidence and the Veteran's statements in order to 
resolve this matter.

In light of the Veteran's decorated combat service, his credible 
account of having had bilateral hearing loss and tinnitus since 
being exposed to combat-related acoustic trauma, the medical 
evidence of record showing treatment for bilateral hearing loss 
(meeting the criteria for a hearing loss disability under 
38 C.F.R. § 3.385) and tinnitus as early as November 1975, and 
the current diagnosis of bilateral hearing loss and tinnitus, and 
resolving doubt in the Veteran's favor, the Board finds that the 
bilateral hearing loss and tinnitus had their onset as a result 
of the Veteran's period of active service.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In view of the 
foregoing, the Board finds that the evidence is, at the very 
least, in equipoise.  Accordingly, the benefit of the doubt in 
resolving the issue on appeal shall be given to the Veteran, and 
therefore, service connection for bilateral hearing loss and 
tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


